UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6028


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIQUAN SAVARY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:11-cr-00113-AWA-TEM-1; 2:17-
cv-00164-AWA)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


TiQuan Savary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       TiQuan Savary seeks to appeal the district court’s orders dismissing his 28 U.S.C.

§ 2255 (2012) motion as unauthorized and successive, and denying Savary’s Fed. R. Civ.

P. 59(e) motion to alter or amend judgment. The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Savary has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. *   We dispense with oral argument because the facts and legal




       *
       Savary is free, of course, to seek authorization from this court to file a successive
§ 2255 motion. See 28 U.S.C. §§ 2244(b)(3), 2255(h) (2012).


                                             2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3